     Case 2:18-cv-02081-TLN-KJN Document 28-1 Filed 10/18/18 Page 1 of 3

1    AARON J. FISCHER (SBN 247391)                        JESSICA VALENZUELA SANTAMARIA
      Aaron.Fischer@disabilityrightsca.org                (220934)
2    ANNE HADREAS (SBN 253377)                              jvs@cooley.com
      Anne.Hadreas@disabilityrightsca.org                 MARK A. ZAMBARDA (314808)
3    DISABILITY RIGHTS CALIFORNIA                           mzambarda@cooley.com
     1330 Broadway, Suite 500                             ADDISON M. LITTON (305374)
4    Oakland, CA 94612                                      alitton@cooley.com
     Telephone: (510) 267-1200                            COOLEY LLP
5    Fax: (510) 267-1201                                  3175 Hanover Street
                                                          Palo Alto, CA 94304-1130
                                                          Telephone: (650) 843-5000
6    TIFANEI RESSL-MOYER (SBN 319721)                     Fax: (650) 849-7400
      Tifanei.Ressl-Moyer@disabilityrightsca.org
7    DISABILITY RIGHTS CALIFORNIA                         KATHLYN A. QUERUBIN (SBN 275085)
     1831 K Street                                          kquerubin@cooley.com
8    Sacramento, CA 95811                                 COOLEY LLP
     Telephone: (916) 504-5800                            101 California Street, 5th Floor
9    Fax: (916) 504-5801                                  San Francisco, CA 94111-5800
                                                          Telephone: (415) 693-2000
10   DONALD SPECTER (SBN 83925)                           Fax: (415) 693-2222
      DSpecter@prisonlaw.com
11   MARGOT MENDELSON (SBN 268583)                        Attorneys for Plaintiffs
      MMendelson@prisonlaw.com
12   PRISON LAW OFFICE                                    SHAWN M. RIDLEY (SBN 144311)
     1917 Fifth Street                                      sridley@hrmrlaw.com
13   Berkeley, California 94710                           TODD H. MASTER (SBN 185881)
     Telephone: (510) 280-2621                              tmaster@hrmrlaw.com
14   Fax: (510) 280-2704                                  HOWARD ROME MARTIN & RIDLEY
                                                          LLP
15   Attorneys for Plaintiffs                             1900 O'Farrell Street, Suite 280
                                                          San Mateo, CA 94403
                                                          Telephone: (650) 365-7715
16                                                        Fax: (650) 364-5297
17                                                        Attorneys for Defendants
18                                UNITED STATES DISTRICT COURT
19                              EASTERN DISTRICT OF CALIFORNIA
20   LORENZO MAYS, RICKY                             Case No.: 2:18-cv-02081 TLN KJN
     RICHARDSON, JENNIFER BOTHUN,
21   ARMANI LEE, LEERTESE BEIRGE, and                CLASS ACTION
     CODY GARLAND, on behalf of
22   themselves and all others similarly situated,   JOINT STIPULATION OF FACTS IN
                                                     SUPPORT OF JOINT MOTION
23                      Plaintiffs,                  FOR CLASS CERTIFICATION
24        v.                                         DATE: November 15, 2018
     COUNTY OF SACRAMENTO                            TIME: 2:00 PM
25                                                   JUDGE: Hon. Troy L. Nunley
                        Defendant.                   COURTROOM: 2, 15th Floor
26
                                                     Complaint Filed: July 31, 2018
27
28
                                                                  JOINT STIPULATION OF FACTS IN SUPPORT OF JOINT
                                                     1.                         MOTION FOR CLASS CERTIFICATION
     Case 2:18-cv-02081-TLN-KJN Document 28-1 Filed 10/18/18 Page 2 of 3

1           The parties in the above-referenced action, by and through their respective counsel
2    of record, hereby stipulate to the following facts regarding the parties’ Joint Motion for
3    Class Certification:
4           1.     The County of Sacramento operates two jail facilities, the Main Jail and
5    Rio Cosumnes Correctional Center (“RCCC”). As of October 1, 2018, the Sheriff’s
6    Department reported that the two facilities together imprisoned approximately 3,746
7    people.
8           2.     The County manages and oversees the Jail’s operations, including its
9    custody, medical, and mental health services.
10          3.     Standardized and uniform policies and procedures are promulgated by
11   the County and applied throughout the Jail.
12          4.     Custody staff are subject to a central chain of command and report to the
13   Sheriff’s Department leadership.
14          5.     Custody staff receive standard training according to a curriculum
15   developed or approved by the County.
16          6.     Health care staff receive training on policies relevant to their respective
17   disciplines that are generally applicable throughout the County’s Jail system.
18          7.     The Jail Psychiatric Services (JPS) contract to provide mental health care
19   to people in Sacramento County Jail facilities is administered and overseen by the
20   County through the Sheriff’s Department’s Correctional Health Services (CHS).
21          8.     By custom and practice, the County houses a portion of individuals in
22   custody in the Jail’s designated restrictive housing units. As of October 11, 2018, the
23   Sheriff’s Department reported that approximately 133 people are held in “Total
24   Separation” housing and approximately 21 people are held in “Disciplinary Detention”
25   housing. For the month of September 2018, the average daily population of people
26   held as “maximum security” prisoners was 2,295.
27          9.     As of October 11, 2018, the Sheriff’s Department reported that
28   approximately 520 people with mobility-related disabilities are imprisoned in the Jail.
                                                              JOINT STIPULATION OF FACTS IN SUPPORT OF JOINT
                                                   2.                       MOTION FOR CLASS CERTIFICATION
     Case 2:18-cv-02081-TLN-KJN Document 28-1 Filed 10/18/18 Page 3 of 3

1             10.   As litigation of this matter proceeds, the parties will continue to explore
2    the possibility of settlement.
3             11.   The reports of the Subject Matter Experts Eldon Vail, Bruce C. Gage,
4    M.D., Lindsay M. Hayes, Sabot Consulting, and James Austin regarding their
5    assessments of Sacramento County Jail are not confidential, are available to the
6    public, and may be submitted as part of the record to the Court.
7    IT IS SO STIPULATED.
8
                                                 /s/ Aaron J. Fischer
9    Dated:         October 18, 2018             Aaron J. Fischer (SBN 247391)
                                                 DISABILITY RIGHTS CALIFORNIA
10
                                                 Attorney for Plaintiffs
11
12   Dated:         October 18, 2018             /s/ Shawn M. Ridley (as authorized 10/17/18)
                                                 Shawn M. Ridley (SBN 144311)
13                                               HOWARD ROME MARTIN & RIDLEY
14                                               Attorney for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              JOINT STIPULATION OF FACTS IN SUPPORT OF JOINT
                                                   3.                       MOTION FOR CLASS CERTIFICATION
